UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 1, 2010 EMERGING CTA PORTFOLIO L.P. (Exact name of registrant as specified in its charter) New York 000-53211 04-3768983 (State or other Commission File (IRS Employer jurisdiction of Number) Identification No.) incorporation) c/o Ceres Managed Futures LLC 522 Fifth Avenue - 14th Floor New York, New York 10036 (Address and Zip Code of principal executive offices) Registrant’s telephone number, including area code:(212) 296-1999 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. Ceres Managed Futures LLC, the general partner of the Registrant, and the Registrant have entered into an amended and restated management agreement dated as of November 1, 2010 (the “Management Agreement”) with PGR Capital LLP (the “Advisor”), a United Kingdom limited liability partnership, pursuant to which the Advisor shall manage the portion of the Registrant’s assets allocated to it. Pursuant to the Management Agreement, the Registrant pays the Advisor a monthly management fee equal to 1% per year of the month-end net assets allocated to the Advisor.The Advisor also receives a quarterly incentive fee equal to 20% of new trading profits (as defined in the attached Management Agreement) earned by the Advisor in each calendar quarter. The Management Agreement expires on June 30th of each year and may be renewed by the general partner, in its sole discretion, for additional one-year periods upon notice to the Advisor not less than 30 days prior to the expiration of the previous period. The Management Agreement is filed herewith as Exhibit 10.12. Item9.01Financial Statements and Exhibits. (d)Exhibits. The following exhibit is filed herewith. ExhibitNo. Description Amended and Restated Management Agreement dated November 1, 2010 by and among the Registrant, Ceres Managed Futures LLC and PGR Capital LLP - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. EMERGING CTA PORTFOLIO L.P. By: Ceres Managed Futures LLC, General Partner By:/s/ Walter Davis Walter Davis President and Director By:/s/ Jennifer Magro Jennifer Magro Chief Financial Officer, Secretary and Director Date:November 4, 2010 - 3 -
